COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS

                                                §
 D&S RESIDENTIAL SERVICES, LP,                                 No. 08-10-00304-CV
                                                §
                        Appellant,                                  Appeal from
                                                §
 v.                                                             200th District Court
                                                §
 BLANCA E. SOSA,                                              of Travis County, Texas
                                                §
                        Appellee.                            (TC # D-1-GN-09-001110)
                                                §

                                 MEMORANDUM OPINION

       Pending before the Court is Appellant’s unopposed motion for voluntary dismissal of this

appeal. See TEX .R.APP.P. 42.1(a)(1). The motion is granted, and this appeal is dismissed. Costs

of appeal are assessed against Appellant. See TEX .R.APP .P. 42.1(d).



February 23, 2011
                                                     ANN CRAWFORD McCLURE, Justice

Before Chew, C.J., McClure, and Rivera, JJ.